Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species C (Figs. 49 - 101) in the reply filed on 08/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 and  of U.S. Patent No. 9,486,251. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8 - 13 and 19 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zucherman et al. (US 2008/0221692 A1) in view of Biedermann et al. (US 6,176,882 B1) and in view of Schmierer et al. (US 2012/0265204 A1).

Regarding claim 1, Zucherman discloses an implantable device (Abstract), comprising: 
a barrel (paragraph [0239], ref. 1820, Fig. 24), the barrel having an upper portion and a lower portion (refs. 1822, 1824); 
an actuator assembly disposed in the barrel, (paragraph [0245], ref. 1806);
a first plate (paragraph [0239], ref. 1830, Fig. 24) having a first portion that extends from the upper portion (Fig. 24, ref. 1832), a second portion that extends form the lower portion (Fig. 24, ref. 1834), and; 
a second plate (paragraph [0257], ref. 2360, Fig. 29), the second plate configured to be received on the actuator assembly (Fig. 29); 
wherein the barrel is configured to transition from a collapsed form having a first height to an expanded form having a second height and wherein the second height is greater than the first height (paragraphs [0246-247]).  

Zucherman discloses an actuator assembly disposed in the barrel configured to distract or expand the barrel via ramped cavities within the barrel (paragraph [0247], ref. 1806).  Zucherman also discloses that the structural relationship between the cavities and the actuator assembly may take on a variety of different forms so long as the portions of the barrel separate to create distraction (paragraph [0246]).  Zucherman is silent regarding the limitations that the actuator assembly comprises a front ramped actuator in engagement with the barrel, a rear ramped actuator in engagement with the barrel, and a central screw that extends from the rear ramped actuator through the front ramped actuator and wherein the second plate is configured to be received on the central screw and upon rotation of the central screw the barrel is configured to expand.  It is noted that the second plate is configured to be received on the actuation assembly since it slides over the barrel which houses the actuation assembly. 
Biedermann teaches an expandable intervertebral implant (abstract) comprising a barrel, the barrel having an upper portion and a lower portion (Cols. 2-3 disclose a barrel, or ‘implant’ as referred to in Col. 2, line 27, with an upper portion ref. 60 and a lower portion ref. 61, as shown in Fig. 1) and an actuator assembly disposed in the barrel, the actuator assembly comprising a front ramped actuator in engagement with the barrel (Col. 3, lines 56 - 67, ref. 45, Fig. 1), a rear ramped actuator in engagement with the barrel (Col. 3, lines 56 - 67, ref. 45, Fig. 1), and a central screw that extends from the rear ramped actuator through the front ramped actuator (Col. 2, lines 56 - 67, refs. 15, 25, 26 Figs. 1 & 7-8), wherein the barrel is configured to transition from a collapsed form having a first height to an expanded form having a second height upon rotation of the central screw (Col. 4, lines 40 - 60 disclose how the actuator assembly is configured to expand the barrel as shown in Figs. 7 - 8) and wherein the second height is greater than the first height (Fig. 8 shows the expanded position in which the second height is greater than the initial of first height). Biedermann teaches that such a configuration of a barrel and actuator assembly results in an implant capable of inward and outward (up and down) displacement of the barrel for individual adjustment to fit an anatomic shape of the patient and that the overall height can be controlled by adjustment (Col. 2, lines 1 - 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the actuator assembly and barrel of Zucherman such that the actuator assembly comprises a front ramped actuator in engagement with the barrel, a rear ramped actuator in engagement with the barrel, and a central screw that extends from the rear ramped actuator through the front ramped actuator, as taught by Biedermann, because such a configuration of the barrel and actuator assembly would result in an implant capable of controlled inward and outward displacement of the barrel for individual adjustment to fit an anatomic shape of the patient and that the overall height can be controlled by simple adjustment of the central screw, thereby affording more control the surgeon to meet the specific needs of the patient.

Zucherman is also silent regarding the limitations that a first pivoting spike assembly is disposed in the first plate, and adapted to pivot relative to the first plate, the first spike assembly including one or more spikes extending from a first side of the first plate and wherein the second plate has multiple spikes extending from a first side of the second plate. 

Schmierer teaches an analogous system for trauma or joint fusion (abstract) comprising a first plate (paragraph [0083], ref. 76, Fig. 6) and a pivoting spike assembly disposed in the first plate and adapted to pivot relative to the first plate (paragraphs [0083 - 90], refs. 72, 74, 78 & 80, Fig. 6), the pivoting spike assembly comprising multiple spikes extending from a first side of the first plate (paragraph [0087] discloses a pad 78 with spikes ref. 108). Schmierer also teaches that the pivoting spike assemblies may be located on each plate in the system (Figs. 8 and 16). Schmierer teaches that the pivoting assembly may polyaxially pivot as a unit within the plate then be locked together as a system (paragraph [0089]) and during implantation into bone the assembly may be pivoted while the plate is held in a fixed position (paragraph [0090]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantable device of Zucherman to add a pivoting spike assembly, as taught by Schmierer, such that a pivoting spike assembly is disposed in the first and second plate, the pivoting spike assembly comprising multiple spikes extending from a first side of the plates to better lock the device to bone such that the pivoting spike assembly is polyaxial pivotable independent of the plate to better conform to a patient’s anatomy and give the surgeon a greater number of fastening means to lock the device in place.
Regarding claim 2, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 1, further comprising a fastener adapted to pivotally attach the first pivoting spike assembly to the first plate Schmierer, paragraph [0087], ref. 90, Fig. 6).  

Regarding claim 8, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 1, wherein the upper portion of the barrel comprises ramped upper sidewalls in engagement with the rear ramped actuator and the front ramped actuator, and wherein the lower portion of the barrel comprises ramped lower sidewalls in engagement with the rear ramped actuator and the front ramped actuator (Zucherman in view of Biedermann discloses a barrel, in which the upper and lower portions have ramped sidewalls in engagement with the actuator, Fig. 24 of Zucherman and more specifically ramped sidewalls in engagement with the rear ramped actuator, see Figs 1 and 7 - 10 of Biedermann).  

Regarding claim 9, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 8, wherein the ramped upper sidewalls and the ramped lower sidewalls define a central opening configured to receive graft packing material (Fig.1 of Biedermann shows the ramped upper and lower sidewalls having a central opening. Ref. 69, fully capable of receiving graft packing material).   

Regarding claim 10, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 1, wherein the first portion of the first plate is integrally formed with the upper portion of the barrel, and wherein the second portion of the first plate is integrally formed with the lower portion of the barrel (Zucherman, Fig. 24).  

Regarding claim 11, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 1, wherein the second plate is a locking plate (Fig. 31 of Zucherman shows the intended use of the implantable device, in which the second plate is configured to secure the device to the spinous processes, thus a locking plate).  

Regarding claim 12, Zucherman discloses an implantable device (Abstract), comprising: 
a barrel (paragraph [0239], ref. 1820, Fig. 24), the barrel having an upper portion and a lower portion (refs. 1822, 1824); 
an actuator assembly disposed in the barrel (paragraph [0245], ref. 1806); 
a first plate, formed integrally with the barrel (paragraph [0239], ref. 1830, Fig. 24), including a first portion that extends from the upper portion (Fig. 24, ref. 1832), a second portion that extends form the lower portion (Fig. 24, ref. 1834), and; 
a locking plate (paragraph [0257], ref. 2360, Fig. 29);
wherein the actuator assembly is configured to move the barrel from a collapsed form having a first height to an expanded form having a second height upon rotation of the central screw (paragraphs [0246-247]). 

Zucherman is silent regarding a first pivoting spike assembly disposed in the first plate and adapted to pivot relative to the first plate, the first pivoting spike assembly including one or more spikes extending from a first side of the first plate and that the locking plate has multiple spikes extending from a first side of the locking plate.  

Schmierer teaches an analogous system for trauma or joint fusion (abstract) comprising a first plate (paragraph [0083], ref. 76, Fig. 6) and a pivoting spike assembly disposed in the first plate (paragraphs [0083 - 90], refs. 72, 74, 78 & 80, Fig. 6), the pivoting spike assembly comprising multiple spikes extending from a first side of the first plate (paragraph [0087] discloses a pad 78 with spikes ref. 108). Schmierer also teaches that the pivoting spike assemblies may be located on each plate in the system (Figs. 8 and 16). Schmierer teaches that the pivoting spike assembly may polyaxially pivot as a unit within the plate then be locked together as a system (paragraph [0089]) and during implantation into bone the assembly may be pivoted while the plate is held in a fixed position (paragraph [0090]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantable device of Zucherman to add a pivoting spike assembly, as taught by Schmierer, such that a pivoting spike assembly is disposed in the first plate and the locking plate, the pivoting spike assembly comprising multiple spikes extending from a first side of the plates to better lock the device to bone such that the pivoting spike assembly is polyaxial pivotable independent of the plate to better conform to a patient’s anatomy and give the surgeon a greater number of fastening means to lock the device in place.
In addition, Zucherman is silent regarding that the locking plate is configured to be received on a central screw disposed in the actuator assembly. However, Zucherman discloses an actuator assembly disposed in the barrel configured to distract or expand the barrel via cavities within the barrel (paragraph [0247], ref. 1806).  Zucherman also discloses that the structural relationship between the cavities and the actuator assembly may take on a variety of different forms so long as the portions of the barrel separate to create distraction (paragraph [0246]).  
Biedermann teaches an expandable intervertebral implant (abstract) comprising a barrel, the barrel having an upper portion and a lower portion (Cols. 2-3 disclose a barrel, or ‘implant’ as referred to in Col. 2, line 27, with an upper portion ref. 60 and a lower portion ref. 61, as shown in Fig. 1) and an actuator assembly disposed in the barrel, the actuator assembly comprising a front ramped actuator in engagement with the barrel (Col. 3, lines 56 - 67, ref. 45, Fig. 1), a rear ramped actuator in engagement with the barrel (Col. 3, lines 56 - 67, ref. 45, Fig. 1), and a central screw that extends from the rear ramped actuator through the front ramped actuator (Col. 2, lines 56 - 67, ref. 15, Figs. 1 & 7-8), wherein the barrel is configured to transition from a collapsed form having a first height to an expanded form having a second height (Col. 4, lines 40 - 60 disclose how the actuator assembly is configured to expand the barrel as shown in Figs. 7 - 8) and wherein the second height is greater than the first height (Fig. 8 shows the expanded position in which the second height is greater than the initial of first height). Biedermann teaches that such a configuration of a barrel and actuator assembly results in an implant capable of inward and outward (up and down) displacement of the barrel for individual adjustment to fit an anatomic shape of the patient and that the overall height can be controlled by adjustment (Col. 2, lines 1 - 5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the actuator assembly and barrel of Zucherman such that the actuator assembly comprises a front ramped actuator in engagement with the barrel, a rear ramped actuator in engagement with the barrel, and a central screw that extends from the rear ramped actuator through the front ramped actuator, as taught by Biedermann, because such a configuration of the barrel and actuator assembly would result in an implant capable of controlled inward and outward displacement of the barrel for individual adjustment to fit an anatomic shape of the patient and that the overall height can be controlled by simple adjustment of the central screw, thereby affording more control the surgeon to meet the specific needs of the patient.
Regarding claim 13, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 12, further comprising a fastener adapted to pivotally attach the first pivoting spike assembly to the first plate Schmierer, paragraph [0087], ref. 90, Fig. 6).  

Regarding claim 19, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 12, wherein the actuator assembly comprises a front ramped actuator (Biedermann, Col. 3, lines 56 - 67, ref. 45, Fig. 1) and a rear ramped actuator (Biedermann, Col. 3, lines 56 - 67, ref. 45, Fig. 1), and wherein the upper portion of the barrel comprises ramped upper sidewalls in engagement with the rear ramped actuator and the front ramped actuator, and wherein the lower portion of the barrel comprises ramped lower sidewalls in engagement with the rear ramped actuator and the front ramped actuator (Zucherman as modified by Biedermann has ramped sidewalls refs. 64, 63 of the upper and lower portions of the barrel configured to engage with the ramped actuators of the actuator assembly to either increase or decrease the distance between the upper and lower portions of the barrel).  

Regarding claim 20, Zucherman in view of Biedermann and in view of Schmierer discloses the implantable device of claim 19, wherein the ramped upper sidewalls and the ramped lower sidewalls define a central opening configured to receive graft packing material (Fig.1 of Biedermann shows the ramped upper and lower sidewalls having a central opening. Ref. 69, fully capable of receiving graft packing material).  

Allowable Subject Matter
Claims 3 - 7, 14 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773